Citation Nr: 0210709	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  94-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
shell fragment wounds of the face.

2.  Entitlement to service connection for the residuals of 
shell fragment wounds of the arms.

3.  Entitlement to service connection for the residuals of 
gunshot wounds of the legs.

4.  Entitlement to service connection for the residuals of 
shell fragment wounds of the back.

5.  Entitlement to service connection for the residuals of a 
nose injury.

6.  Entitlement to service connection for the residuals of a 
right eye injury.

7.  Entitlement to service connection for the residuals of a 
stroke.

8.  Entitlement to service connection for respiratory 
disability, including respiratory disability claimed as a 
result of exposure to Agent Orange.

9.  Entitlement to service connection for the residuals of 
coral poisoning.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962; from January 1963 to December 1966; from April 
1967 to April 1978; and from May 1980 to March 1985.  

The veteran's service personnel records show that he served 
in Vietnam from December 1967 to June 1969 and from August 
1970 to June 1971.  During that time, he performed duties as 
a field illumination crewman assigned variously to Battery B 
or H of the 29th Artillery Battalion and to Headquarters and 
Headquarters Company of the 307th Aviation Battalion.

The disabilities at issue on the title page were previously 
before the Board of Veterans' Appeals (Board) in December 
1996, at which time they were remanded for further 
development.  Following that development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, confirmed and continued the denials of entitlement 
to service connection for those disabilities, i.e., the 
residuals of shell fragment wounds of the face; the residuals 
of shell fragment wounds of the arms; the residuals of shell 
fragment wounds of the legs; the residuals of shell fragment 
wounds of the back; the residuals of a nose injury; the 
residuals of a right eye injury; the residuals of a stroke; 
respiratory disability, including respiratory disability 
claimed as a result of exposure to Agent Orange; the 
residuals of coral poisoning; and for gastrointestinal 
disability, including gastrointestinal disability resulting 
from exposure to Agent Orange.

In January 1995, following the veteran's hearing at the RO, 
the hearing officer rejected the veteran's claim that his 
gastrointestinal disability was the result of the veteran's 
exposure to Agent Orange in the Republic of Vietnam.  The 
hearing officer did find, however, that the veteran's 
gastrointestinal disability, characterized as peptic ulcer 
disease and a hiatal hernia with reflux esophagitis, did have 
its onset in service.  Accordingly, service connection was 
granted and a 10 percent disability rating was assigned.  

In its December 1996 remand, the Board noted that the hearing 
officer's decision to grant entitlement to service connection 
for gastrointestinal disability represented a full grant of 
benefits and that such issue was no longer before the Board.  
Therefore, the Board does not have jurisdiction over that 
issue and it will not be considered below on any basis.  
38 U.S.C.A. § 7104 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 20.101 (2001).  Parenthetically, it should be noted that 
once service connection was granted, the cause of the 
veteran's gastrointestinal disability, whether from Agent 
Orange exposure or otherwise, was no longer material.



FINDINGS OF FACT

1.  There is no competent evidence that the veteran sustained 
a shell fragment wound of the face in service.

2.  There is no competent evidence that the veteran sustained 
a shell fragment wound of the arms in service.

3.  There is no competent evidence that the veteran sustained 
gunshot wounds of the legs in service.

4.  There is no competent evidence that the veteran sustained 
a shell fragment wound of the back in service.

5.  Neither a nose injury nor the residuals thereof were 
demonstrated in or after service.

6.  Chronic acquired right eye disability was not 
demonstrated in service.

7.  The veteran currently demonstrates refractive error in 
the right eye.

8.  Neither a stroke nor the residuals thereof were 
demonstrated in or after service.

9.  Respiratory disability, diagnosed primarily as COPD and 
bronchitis, was first clinically manifested many years after 
service and there is no evidence that it is in any way 
related thereto.

10.  Neither coral poisoning nor the residuals thereof were 
demonstrated in or after service.



CONCLUSIONS OF LAW

1.  The claimed residuals of shell fragment wounds of the 
face are not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. § 3.303(a) 
(2002).

2.  The claimed residuals of shell fragment wounds of the 
arms are not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. § 3.303(a) 
(2002).

3.  The claimed residuals of gunshot wounds of the legs are 
not the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303(a) (2002).

4.  The claimed residuals of shell fragment wounds of the 
back are not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. § 3.303(a) 
(2002).

5.  The claimed residuals of a nose injury are not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(a) (2002).

6.  The claimed residuals of a right eye injury are not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303(a) (2002).

7.  The claimed residuals of a stroke are not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(a) (2002).

8.  Respiratory disability is not the result of disease or 
injury incurred in or aggravated by service nor may it be 
presumed to the be result of exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5102, 5103, 5103A (West 1991 
and Supp. 2001); 38 C.F.R. § 3.303(a), 3.307, 3.309(e) 
(2002).

9.  The claimed residuals of coral poisoning are not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
multiple disabilities.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
preexisting injury or disease is considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a finding that the increase in disability was 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001). 

In order to show service connection, there must be competent 
evidence of current disability (generally, a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders noted 
at the time of the examination, acceptance, and enrollment, 
or where evidence or medical judgment is such as to warrant a 
finding that the injury or disease existed before acceptance 
and enrollment.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. 3.304(b) (2001).  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 1991).  For any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  

Section 1154(b) does not, however, create a statutory 
presumption that combat veteran's alleged disease or injury 
is service-connected.  The veteran must still meet his 
evidentiary burden with respect to service connection.  
Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  
(Satisfactory lay or other evidence under 38 U.S.C.A. 
§ 1154(b) means credible evidence.  Caluza.  VA is not 
required to accept statements or testimony that is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  The statute provides that if 
these two inquiries are met, the VA shall accept the 
veteran's evidence as sufficient proof of service- 
connection, even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by the statute, a factual presumption arises that 
the alleged injury or disease is service-connected.  Section 
1154(b) makes the resolution of these inquiries very 
favorable to the veteran by providing that the VA shall 
resolve every reasonable doubt in favor of the veteran.  The 
presumption is, however, rebuttable.  The VA may rebut the 
presumption by presenting clear and convincing evidence to 
the contrary.  Thus, as the third step in the analysis, it 
must be determined whether the government has met its burden 
of rebutting the presumption of service-connection by clear 
and convincing evidence to the contrary.  Collette v. Brown, 
82 F. 3d 389, 392-93 (1996).  

As noted above, the veteran had extensive service in the 
Republic of Vietnam as a field illumination crewman assigned 
to field artillery units and an aviation unit.  Although a 
BIRLS (Beneficiary Identifier and Records Locator System) 
Data End Product, dated in April 1979, shows the award of a 
Purple Heart Medal, the large volume of the veteran's service 
medical records and his extensive service personnel file, 
including his separation records (DD 214), are completely 
negative for any appropriate awards or decorations or other 
evidence showing his participation in combat.  Inasmuch as 
the preponderance of the evidence shows that the veteran did 
not participate in combat, he cannot benefit from the 
statutory presumptions afforded by 38 U.S.C.A. § 1154(b).   


I.  Shell Fragment Wounds of the Face

The Facts

The report of the veteran's January 1963 service entrance 
examination and on the report of his December 1966 service 
separation examination, show that he had a 1/4 inch linear scar 
on his anterior right cheek.  His service medical records are 
completely negative for any complaints or clinical findings 
of shell fragment wounds of his face or the residuals 
thereof.  

During a VA examination in July 1993, there was a 25 cm scar 
behind the veteran's left ear.  There were no reported 
clinical findings of a shell fragment wound of the face, and 
X-rays of the face revealed no bony fracture or destruction.  
The orbital rims were intact, and the soft tissues were 
unremarkable.  There was no diagnosis any residuals of a 
shell fragment wound of the face.

VA outpatient records show that in October 1993, the veteran 
noted an area on his right cheek which possibly contained a 
retained foreign body.  On examination, the area measured 
approximately 0.1 cm in diameter.  The diagnosis was rule out 
retained foreign body.  In December 1993, the veteran had a 
surgical consultation to have the reported shrapnel removed.  
It was noted, however, that about one month earlier, he had 
removed the object with a needle.  There was a scab in the 
area of the self removal.

During a hearing at the RO in March 1994, the veteran 
reported that in Vietnam, he had sustained multiple shell 
fragment wounds, including one to the face.  He stated that 
the residuals of that injury continued to give him problems.  

Analysis

The evidence shows that when he entered service in January 
1963, the veteran had a scar on his right cheek; and to that 
extent, he could not be presumed to be in sound condition.  
Although he has testified that in service, he sustained a 
shell fragment wound of the face, there is no competent 
evidence to corroborate such testimony.  The presence of a 
retained foreign body in the veteran's right cheek in October 
1993 was never actually established.  Indeed, several months 
prior to its claimed removal, X-rays had been completely 
negative for any evidence of damage to the bones or soft 
tissues of his face, let alone the presence of a retained 
foreign body.  

Absent any competent evidence that the veteran sustained a 
shell fragment wound of the face in service, the claim of 
entitlement to service connection for the associated 
residuals is not warranted.

II.  Shell Fragment Wounds of the Arms

The Facts

During an examination in service in December 1976, it was 
noted that the veteran had a scar on his right arm measuring 
2 cm by 2 cm.  

In May and June 1981, the veteran was hospitalized for the 
treatment of acute low back pain.  He reported that following 
his release from a prisoner of war (POW) camp, he had been 
hospitalized for 13 months for the treatment of malnutrition.  
It was also noted that as a result of war wounds in Vietnam, 
he had had surgery to remove shrapnel from his left arm.  

During the July 1993 VA examination, the veteran reported 
that he had sustained shrapnel wounds in his arms in service.  
He had a 1 cm scar on his right deltoid and multiple scars 
from seborrheic dermatitis and verrucae.  There were no areas 
of burns and no reports of the residuals of shell fragment 
wounds on either arm.

During his March 1994 hearing, the veteran testified that the 
shell fragment wound of his arm in service affected his left 
biceps and left shoulder.  


Analysis

A review of the evidence discloses that in service in 1976, 
the veteran demonstrated a scar on his right arm.  There is 
also evidence eight years after service of a scar on his 
right deltoid.  Otherwise, there is no evidence of scars on 
any area of his right upper extremity.  His medical records 
in and after service, however, are completely negative for 
any evidence that either area of scarring was due to a shell 
fragment wound in service.  Accordingly, service connection 
for the claimed residuals of shell fragment wounds of the 
right arm is not warranted.

In service, the veteran reported surgery to remove shrapnel 
from his left arm and during his hearing in March 1994, he 
identified his left biceps and left shoulder as having been 
injured by shrapnel.  Notwithstanding such reports, there is 
no objective evidence of any shrapnel wounds or the residuals 
thereof on the veteran's left arm in service.  Absent such 
evidence, service connection is also not warranted for 
service connection for the claimed residuals of shell 
fragment wounds of the left arm.

III.  Shell Fragment Wounds of the Legs

The Facts

During his service entrance in January 1963 and during his 
service separation examination in December 1966, it was noted 
that the veteran had a 1/2 inch linear scar on his anterior 
left thigh.  

In May and June 1981, the veteran was hospitalized for the 
treatment of acute low back pain.  He reported that following 
his release from a prisoner of war (POW) camp, he had been 
hospitalized for 13 months for the treatment of malnutrition.  
It was also noted that as a result of war wounds in Vietnam, 
he had had surgery to remove shrapnel from his left leg.  

The veteran's service medical records are completely negative 
for any clinical findings of a shell fragment wound of the 
legs.

During his July 1993 VA examination, the veteran reported 
that he had had a shrapnel wound to his left leg and a 
gunshot wound to his left thigh.  It was noted that he had a 
1 cm scar on his left medial thigh and a small 1 cm scar on 
his left leg.  The relevant diagnosis was history of gunshot 
wound and shrapnel wounds to the lower extremities with no 
significant sequelae.

VA outpatient records show that during treatment in November 
1993, the veteran reported that in 1963, he was wounded in 
the left in leg in Vietnam.  He stated that he experienced 
intermittent numbness in the leg.  The impression was low 
back and leg symptoms.  During an evaluation by the 
Rehabilitation Medicine Service later that month, it was 
noted that the veteran had a small, well-healed wound on his 
inner left thigh.

During his March 1994 hearing, the veteran testified that he 
had sustained a through and through gunshot wound of the left 
thigh during a major battle in the A Shau Valley in Vietnam.

During a VA examination in March 1994, it was noted that the 
veteran had a history of a gunshot wound of the left thigh 
which was not a through-and-through wound.  It reportedly 
entered the medial left thigh but did not penetrate the 
muscle.  The bullet was reportedly removed by a medic under 
local anesthesia.  A well-healed gunshot wound scar was 
noted.  The diagnosis was status post superficial gunshot 
wound to the medial left thigh.

Analysis

Despite his 1981 report of a history of a gunshot wound to 
the left leg in Vietnam and despite his testimony and the 
post-service evidence of the residuals of gunshot wound of 
the left thigh and leg in service, the veteran's service 
medical records are completely negative for any findings of a 
gunshot wound on any area of his left lower extremity.  
Indeed, the references to a history of a shell fragment wound 
in service are based on the veteran's report rather than on a 
review of his service medical records.  Moreover, the 
evidence shows that the veteran had a scar on his left thigh 
prior to entering service in 1963 and several years prior to 
his service in the Republic of Vietnam.  Thus, with respect 
to that scar, he could not be presumed to have been in sound 
condition prior to service.  Finally, the Board notes that 
the vast amount of service medical records and service 
personnel records obtained by the RO fail to show that the 
veteran performed duty in the A Shau Valley much less that he 
was wounded there during a major battle.  Absent competent 
evidence to support the veteran's theory of the case, service 
connection for the residuals of a gunshot wound of the left 
thigh is not warranted.

IV.  Shell Fragment Wounds of the Back

The veteran's medical records in and after service show that 
he was treated on many occasions for complaints of back pain 
(see, e.g., service medical records, dated in May 1967 and 
May 1981 VA examination reports, dated in October 1985 and 
March 1994); however, such records are completely negative 
for any complaints or clinical findings of a shell fragment 
wound of the back.  Absent such evidence, service connection 
for the residuals of a shell fragment wound of the back is 
denied.

V.  Residuals of a Nose Injury

During his hearing, the veteran testified that during combat 
at Khe Sanh and the Mang Yang Pass, he had sustained a nose 
injury when he was hit in the face with a rifle butt.  He 
stated that his nose was fixed up and that he is able breathe 
out of it.

The Facts

The evidence shows that in Vietnam, the veteran In February 
1972, the veteran complained of a two day history of sinus 
congestion and a runny nose.

The veteran's service medical records are completely negative 
for any complaints or clinical findings of an injury to the 
nose or the residuals thereof.

During his July 1993 VA examination, the veteran reported a 
facial injury requiring partial facial reconstruction of the 
right eye orbit.  He demonstrated no nasal abnormalities, and 
X-rays of his face revealed no evidence of bony trauma.

Analysis

Although the veteran testified that he injured his nose in 
service in combat, his service personnel records do not show 
that he participated in combat at Khe Sanh or the Mang Yang 
Pass or at any other location.  Moreover, his service medical 
records, as well as those dated after service, are completely 
negative for any competent evidence of a nasal injury of any 
kind.  Absent such evidence, there is no basis for service 
connection. 

VI.  Residuals of a Right Eye Injury

During his hearing, the veteran testified that during combat 
at Khe Sanh and the Mang Yang Pass, he had sustained a right 
eye injury when he was hit in the face with a rifle butt.  He 
stated that it caused defective vision and that that was the 
reason he wore glasses.

The Facts

During his service entrance examination in October 1961, the 
veteran reported that he wore glasses when he was a child.  
On examination, his bilateral visual acuity for distance was 
20/20.  His visual acuity for near vision was J1 in the left 
eye and J2 in the right eye, correctable to J1. 

During his August 1962 service separation examination, the 
veteran's bilateral visual acuity for distance was 20/20, 
bilaterally.  For near vision, his bilateral visual acuity 
was J1, bilaterally.
In April 1970, it was noted that the veteran had slight 
hyperopia, bilaterally.  (Hyperopia is an error of refraction 
as a result of the eyeball being too short from front to back 
and is called farsightedness.  Dorland's Illustrated Medical 
Dictionary, 795-96 (27th ed. 1988)).

The veteran's service medical records are completely negative 
for any complaints or clinical findings of an injury to 
either eye or the residuals thereof.

In March 1989, the veteran was treated at the VA eye clinic, 
after he complained that he had failed his driver's test.  He 
had reportedly been unable to read the last  few lines of the 
eye chart.  He denied any significant history regarding his 
eyes, including any diseases, operations, or medication.  
Following the examination, the examiner concluded that there 
were no signs of ocular pathology and no need for glasses.

During his July 1993 VA examination, the veteran reported a 
facial injury requiring partial facial reconstruction of the 
right eye orbit.  He demonstrated no nasal abnormalities, and 
X-rays of his face revealed no evidence of bony trauma.

During his March 1994 VA examination, it was note that the 
veteran wore corrective lenses.

VA medical records, dated in May 1994, show the veteran 
complained that he did not like his glasses.  Following an 
examination, it was noted that he had early evidence of 
diabetic retinopathy in the right eye, as well as glial 
tissues over the optic disc in that eye.

VA medical records, dated in February 1996, show that the 
veteran had presbyopia.  Presbyopia is a visual condition 
that becomes apparent especially in middle age and in which 
loss of elasticity of the lens of the eye causes defective 
accommodation, and inability to focus sharply for near 
vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  
It was recommended that he have yearly eye examinations due 
to his diabetes.
During VA medical treatment in February 1999, the veteran 
reported that his vision continued to get worse and that he 
had difficulty with night vision.

Analysis

The veteran's testimony notwithstanding, there is no evidence 
that he participated in combat or that he sustained an injury 
to either eye in service.  Although he reportedly wore 
glasses as a child, his visual acuity in service was found to 
be normal, both for distant and near vision.  It was noted on 
one occasion in service that he was hyperopic; and since 
service, he has been found to be presbyopic.  As noted above, 
however, hyperopia and presbyopia are a defects in 
refraction.  Under the applicable regulations, refractive 
error is not a disability for which service connection may be 
established.  38 C.F.R. § 3.303(c).  Absent evidence of a 
chronic, acquired visual disability, service connection is 
not warranted.

VII.  Residuals of a Stroke

During his hearing, the veteran testified that approximately 
2 years prior to his retirement from service, he suffered a 
stroke and was medievaced to the United States for treatment.  
He noted that at the time of the stroke, he was stationed 
aboard the U.S.S. Juneau and that his treatment took place at 
various facilities, including Subic Bay and Oakland Naval 
Hospital.

The Facts

The veteran's service medical records show that in April 
1981, while stationed aboard the U.S.S. Juneau, he was 
treated for chest pain, which was pleuritic in nature, with 
some abdominal component, especially in the right upper 
quadrant.  The examiner doubted cardiac or pleuritic 
pathology and questioned the possibility of gallbladder 
disease or shortness of breath due to some emphysema with 
continued smoking.  The veteran was referred for a 
consultation by the Internal Medicine Service.

The internal medicine consultation, which was performed in 
May 1981 at Subic Bay, Republic of the Philippines, revealed 
no evidence of cardiopulmonary disease.  The examiner 
questioned the possibility of a hyperventilation component 
and could not rule out paroxysmal episodes of 
tachyarrhythmia.  It was also noted that the veteran 
complained of low back pain, and he was referred for a 
consultation by the Orthopedic Service.

Following the orthopedic consultation in May 1981, the 
veteran was admitted to the U.S. Naval Regional Medical 
Center in Subic Bay for further workup.  The diagnosis was 
acute low back pain with left sciatica, rule out a herniated 
nucleus pulposus.  Thereafter, the veteran was transferred to 
the U.S. Naval Regional Medical Center in Oakland, 
California.  On his second hospital day, the veteran reported 
that he was totally asymptomatic and that he wished to return 
to duty.  Several days later, he was discharged to full duty 
with a diagnosis of mechanical low back pain.  

In February 1984, while assigned to the U.S.S. O'Brien, the 
veteran was admitted to the U.S. Naval Regional Medical 
Center in Subic Bay for complaints of epigastric burning pain 
and hematemesis.  The diagnoses were reflux esophagitis and 
peptic ulcer disease.  The veteran was discharged to the 
Medical Holding Company, after which he was transferred to 
the U.S. Naval Hospital in San Diego, California, for further 
workup.  The diagnoses were reflux esophagitis; peptic ulcer 
disease by history and old reports; endoscopy now consistent 
with patulous esophageal gastric junction without esophagitis 
at this time; gastric erosions, healed; and diarrhea, 
probably due to magnesium-containing antacids.

The veteran's medical records, dated in and after service, 
are completely negative for any evidence of a stroke.  During 
his service retirement examination, a neurologic evaluation 
was normal.  


Analysis

Although the veteran maintains that he was treated for a 
stroke aboard the U.S.S. Juneau and that he received 
subsequent treatment for the residuals of that stroke at 
Subic Bay and Oakland Naval Hospital, the veteran's service 
medical records are completely negative for any evidence to 
substantiate those contentions.  Indeed, the treatment aboard 
the U.S.S. Juneau was for chest pain and complaints of 
difficulty breathing.  The veteran also complained of back 
pain, however, those complaints were associated with a 
musculoskeletal abnormality.  The veteran was also treated at 
Subic Bay in 1984; however, that was for gastrointestinal 
disability.  Indeed, the veteran's medical records, dated in 
and after service, are completely negative for any evidence 
of a stroke or the residuals thereof.  Absent such evidence, 
there is no basis for service connection for such disability.  

VIII.  Respiratory Disability

During his hearing in March 1994, the veteran testified that 
his respiratory disability had its onset in service and that 
he first received treatment for such disability in 1969.  In 
the alternative, he contends that it is the result of his 
exposure to Agent Orange in service.

The Facts

On several occasions during service, the veteran complained 
variously, of chest pain and lung congestion.  The diagnoses 
included severe musculoskeletal pain (March 1968) and viral-
like syndrome (November 1975).

In March 1977, it was noted that the veteran had had a case 
of pneumonia.  His chest was clear, and his chest X-rays were 
normal.

In April 1981, the veteran complained of chest pain above the 
mid-epigastric region and in the right lower chest area.  He 
stated that the pain was worse with inspiration and that when 
present, he felt as if he was starved for air.  It was 
brought on by activity such as painting and strenuous 
walking, and the pain was generally relieved by decreasing 
his work activity.  There were no findings of heart disease.  
It was noted that the veteran smoked one pack of cigarettes 
per day.

On examination, the veteran's chest was clear to auscultation 
and percussion.  A chest X-ray revealed some flattening of 
the diaphragm but was otherwise negative for apparent 
disease.  An electrocardiogram (EKG) was normal.  Spirometry 
was also normal, and there was no evidence of chronic 
obstructive pulmonary disease (COPD).  The assessment was 
chest pain, pleuritic in nature but with some abdominal 
component, especially in the right upper quadrant.  The 
health care provider doubted cardiac/pleuritic etiology and 
questioned the possibility of gall bladder disease.  The 
health care provider also questioned the possibility of 
shortness of breath due to some emphysema with continued 
smoking.  The veteran was referred for a consultation with 
the internal medicine service.

During an internal medicine consultation in May 1981, the 
veteran reported that he had episodic shortness of breath 
lasting approximately a minute or two, but occasionally 
lasting as long as 15 minutes.  Such episodes reportedly 
started suddenly without warning and were not regularly 
associated with exertion, and there was no chest pain.  A 
physical examination was negative for cardiopulmonary 
disease.  After reviewing the veteran's chest X-rays and EKG 
results, the impression was no present evidence of 
cardiopulmonary disease.  There was a questionable component 
of hyperventilation.  The examiner could not rule out 
episodes of tachyarrhythmia.  

During his February 1985 service retirement examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, shortness of breath, pain or pressure in the 
chest, or a chronic cough.  On examination, his lungs and 
chest were normal, and his chest X-rays revealed no acute 
disease.

In February 1993, the veteran was brought to a private 
emergency room complaining of shortness of breath.  He stated 
that three years earlier, he had been diagnosed with lung 
cancer, possibly associated with exposure to Agent Orange in 
Vietnam.  He was admitted for a workup and evaluation.  
Following the admission examination, the examiner doubted 
that the veteran had had lung cancer.

During his hospitalization in February and March 1993, the 
veteran complained of a chronic cough and cough syncope.  It 
was noted that he was a heavy cigarette smoker.  He was also 
found to have significant bronchitic problems, and he was 
placed on appropriate medication.  Thereafter, his problems 
of a cough and bronchitis steadily resolved.  Pulmonary 
function tests revealed no obstructive lung disease.  A lung 
scan revealed abnormal ventilation consistent with airway 
disease.  Chest X-rays showed a peribronchial infiltrate in 
the lower lungs thought to be chronic and related to 
bronchitis, though the examiner stated that he could not 
exclude pneumonia.  At discharge, the diagnoses were 
bronchitis, secondary to longstanding cigarette abuse and 
cough syncope.

During the July 1993 VA examination, the veteran demonstrated 
a dry cough and noted that he had a cough throughout the day.  
He also reported shortness of breath but did not relate it to 
activity.  A chest X-ray revealed no definite evidence of 
pulmonary infiltrate or any significant change in 
cardiopulmonary structures.  The relevant diagnosis was mild 
COPD due to tobaccoism.

VA medical records, dated from February 1993 to January 1998, 
show that the veteran was treated for various disabilities, 
including COPD and bronchitis.  Pulmonary function tests, 
performed in January 1998, revealed mild air flow obstruction 
due to pulmonary emphysema.

Analysis

A review of the evidence discloses that in service, the 
veteran had complaints of chest pain, lung congestion, and 
shortness of breath.  Treatment records, however, including a 
thorough workup in April and May 1981 was negative for any 
findings of lung disease.  During the remaining four years of 
service, the veteran did not complain of lung disease and 
there were no associated manifestations.  In fact, at the 
veteran's retirement examination in February 1985 there were 
no complaints or clinical findings of lung disease.  

Respiratory disease, primarily diagnosed as COPD and 
bronchitis, was first clinically confirmed in February 1993 
and was found to be the product of the veteran's smoking.  
Although the veteran has continued to receive treatment for 
bronchitis and COPD since that time, there is no evidence 
that it is in any way related to his long career in service.  

In the alternative, the veteran maintains that his lung 
disease is the result of Agent Orange exposure during his 
service in the Republic of Vietnam.  

Unless there is affirmative evidence to the contrary, a 
veteran, who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and who develops 
certain diseases within a specific time frame after the last 
date on which he was exposed to Agent Orange in service, will 
be presumed to have had such exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  Such diseases consist of 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  A presumption of service connection based on 
such exposure, however, does not attach unless specifically 
so determined by the Secretary of the VA.  

Although the veteran had service in Vietnam, such service, by 
itself, does not trigger the application of the presumptive 
regulations pertaining to herbicide exposure.  The Veteran's 
Education and Benefits Expansion Act of 2001, H.R. 1291, 
§ 201 (2001) provided for a presumption of exposure to 
herbicides for all veteran's who served in Vietnam during the 
Vietnam Era.  Therefore, the veteran in this case is presumed 
to have been so exposed.  However, he does not have one of 
the diseases listed at 38 C.F.R. § 3.309(e) and only those 
diseases specifically found by the Secretary to have a 
positive association with exposure can be presumed to be 
service-connected under this regulation.  In this case, the 
veteran has not demonstrated any of the presumptive 
disorders.  As noted above, his lung disease has been 
diagnosed primarily as COPD and bronchitis.  Accordingly, 
service connection cannot be presumed to be the result of 
Agent Orange exposure.  Such a finding does not preclude the 
veteran from showing a direct link to service; however, as 
noted above, the evidence does not establish such a link.

Absent evidence of a direct link between the veteran's lung 
disease and service or a presumptive link to Agent Orange 
exposure in Vietnam, service connection for lung disease is 
not warranted.

IX.  Residuals of Coral Poisoning.

The Facts

During his hearing in March 1994, the veteran testified that 
his skin, including that on his feet, was torn apart by coral 
when he participated in early troop landings in Vietnam.  He 
stated that such landings took place at Red Beach sometime 
between 1962 and 1964.  

The veteran's service medical records show that during his 
entrance examination in October 1961, he demonstrated second 
degree pes planus.  During his period of active duty from 
January 1963 to December 1966, he received treatment for 
various foot disorders, including cellulitis (November 1963 
and July 1965); dermatitis of the right great toe (November 
1964); a corn on the right foot (February 1965); pes planus 
(August 1965); tinea pedis (October 1965 and February 1966); 
and a non-displaced fracture of the distal 4th metatarsal 
(September 1966).  

The veteran's service medical records and those dated after 
service are completely negative for any evidence of coral 
poisoning or the residuals of such disorder.  

The veteran's service personnel records show that from 
February 1962 to August 1962, he was participating in Army 
training at Fort Sill, Oklahoma.  Such records also show that 
in 1963 and 1964 the veteran was taking Navy training in San 
Diego, California; or that he was working at the Commissary 
Store at Pearl Harbor, Hawaii.  

Analysis

Although the veteran was treated for various foot 
disabilities during his period of service from January 1963 
to December 1966, his medical records dated in and after 
service are completely negative for any evidence of coral 
poisoning.  Moreover, there is no evidence that the veteran 
even went to sea from 1962 to 1964, when he claimed to have 
contracted coral poisoning at Red Beach in Vietnam.  
Accordingly, service connection for the residuals of such 
poisoning is not warranted.

X.   Additional Considerations

In arriving at the foregoing decisions, the Board has 
carefully considered the veteran's testimony.  While he 
maintains that the claimed disabilities are the result of or 
had their onset in service, it should be noted that as a 
layman, the veteran is competent only to report symptoms 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise such as the 
diagnosis or etiology of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001)).  That law redefined the obligations 
of the VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  That law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  

In reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of these 
claims.  By virtue of information sent to the veteran in the 
statement of the case; the supplemental statements of the 
case; and the Board's December 1996 remand, the veteran and 
his representative were notified of the evidence necessary to 
substantiate his claims.  The RO made exhaustive efforts to 
obtain relevant records adequately identified by the veteran; 
and in fact, it appears that all evidence so identified has 
been obtained and associated with the claims folder.  As 
noted above, such evidence includes the veteran's service 
medical and personnel records; VA treatment records, dated 
from May 1985 to March 2002; the reports of VA examinations, 
performed in October 1985, July 1993, and March 1994; private 
medical records, dated in March and April 1993; and the 
transcript of the veteran's hearing held at the RO in March 
1994.  At his hearing, the veteran maintained that the VA had 
not obtained all of his records; however, he did not 
specifically identify any records which could be used to 
support his appeal.  Nevertheless, the RO made numerous 
requests to various agencies and departments, including the 
National Personnel Records Center (NPRC); the Navy liason at 
the NPRC; and the Bureau of Naval Personnel.  Despite such 
efforts, the RO was unable to obtain further records.  
Accordingly, the Board is of the opinion that the RO has met 
its duty to assist the veteran in the development of this 
appeal and that there is no need for further development at 
this time.  


ORDER

Entitlement to service connection for the residuals of shell 
fragment wounds of the face is denied.

Entitlement to service connection for the residuals of shell 
fragment wounds of the arms is denied.

Entitlement to service connection for the residuals of shell 
fragment wounds of the legs is denied.

Entitlement to service connection for the residuals of shell 
fragment wounds of the back is denied.

Entitlement to service connection for the residuals of a nose 
injury is denied.

Entitlement to service connection for the residuals of a 
right eye injury is denied. 

Entitlement to service connection for the residuals of a 
stroke is denied.

Entitlement to service connection for respiratory disability, 
including respiratory disability claimed as a result of 
exposure to Agent Orange, is denied.

Entitlement to service connection for the residuals of coral 
poisoning is denied.



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

